United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-1156
                                    ___________

Willie B. Johnson,                        *
                                          *
              Appellant,                  *
                                          *
     v.                                   *
                                          *   Appeal from the United States
Ernest J. Owen, Industries                *   District Court for the
Supervisor, Missouri Training             *   Eastern District of Missouri.
Center for Men; Roy D. Hopkins,           *
Industries Supervisor, Missouri       *           [UNPUBLISHED]
Training Center for Men; Jimmie       *
M. Jones; Dick D. Moore,                  *
                                          *
              Appellees.                  *

                                    ___________

                      Submitted:    March 25, 1997

                           Filed:   April 7, 1997
                                    ___________

Before HANSEN, MORRIS SHEPPARD ARNOLD, and MURPHY, Circuit Judges.
                               ___________

PER CURIAM.


     Willie B. Johnson, a Missouri inmate, appeals the district court’s
judgment for defendants following a bench trial in his 42 U.S.C. § 1983
action.   Johnson challenges the district court’s substantive conclusions,
and argues the court violated his due process rights by issuing its
judgment five and one-half years after the bench trial.


     Because Johnson did not provide a transcript and did not request one
at government expense, we cannot review the district court’s factual
findings.     See Fed. R. App. P. 10(b)(2); Meroney v.
Delta Int’l Mach. Corp., 18 F.3d 1436, 1437 (8th Cir. 1994).          Accepting
those findings as correct, we conclude no error of law appears.           As to
Johnson’s timeliness claim, although the delay was considerable, Johnson
has failed to show the delay prejudiced him or undermined the reliability
of the magistrate judge’s findings.    See Petrilli v. Dreschel, 94 F.3d 325,
328-29    (7th   Cir.   1996)   (thirty-seven   month   delay   not   inherently
prejudicial; absent prejudice court will not order new trial); Keller v.
United States, 38 F.3d 16, 21 (1st Cir. 1994) (eight-year delay did not
demonstrate district court had not performed decision-making responsibility
with care; “appellate attention [must] remain focused on ensuring that
trial court findings, despite inordinate decision-making delay, [are
not]squandered unless their reliability has been undermined”).          We thus
affirm.   See 8th Cir. R. 47B.


     A true copy.


            Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                      -2-